AMENDMENT TO
THE ADVISORY AGREEMENT
AMONG
LIGHTSTONE VALUE PLUS REAL ESTATE INVESTMENT TRUST, INC.,
LIGHTSTONE VALUE PLUS REIT LP
and
LIGHTSTONE VALUE PLUS REIT LLC


This Amendment (this “Amendment”) to the Advisory Agreement dated as of April
22, 2005 (the “Advisory Agreement”), among Lightstone Value Plus Real Estate
Investment Trust, Inc., a Maryland corporation (the “Company”), Lightstone Value
Plus REIT LP, a Delaware limited partnership (the “OP”), and Lightstone Value
Plus REIT LLC, a Delaware limited liability company (the “Advisor”), is made as
of May 2, 2008 among the parties hereto. Capitalized terms used but not defined
in this Amendment shall have the meanings specified in the Advisory Agreement.
 
RECITALS
 
WHEREAS, the Company, on its own behalf and as general partner to the OP,
entered into the Advisory Agreement to avail itself of the experience, sources
of information, advice and assistance of the Advisor, and the Advisor entered
into the Advisory Agreement to provide such services on the terms and conditions
therein;
 
WHEREAS, the parties hereto wish to amend the Advisory Agreement to revise the
definition of “Average Invested Assets” to confirm how Average Invested Assets
is determined when the Company invests in a joint venture.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Amendment to Section 1(e). Section 1(e) of the Advisory Agreement is hereby
amended and restated to read as follows:  
 
“ Average Invested Assets” shall mean the average, at the end of each calendar
month  during the calendar quarter in respect of which an Asset Management Fee
is being  calculated, of the aggregate book value of the Advisees’ assets
invested in equity interests  in and loans secured by real estate, before
reserves for depreciation or bad debt or other  similar non-cash reserves. For
an equity interest in real estate owned in joint venture, the  calculation of
Average Invested Assets shall take into consideration the underlying joint
 venture's aggregate book value for the equity interest.


2. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.
 
3. Counterparts. This Amendment may be executed in counterparts, which shall be
treated as originals for all purposes, and all so executed shall constitute one
agreement.
 
Amendment to Advisory Agreement


--------------------------------------------------------------------------------



4. No Other Amendment. Except as expressly modified by this Amendment, all terms
and conditions of the Advisory Agreement shall remain unchanged and remain in
full force and effect.
 
[Signature page follows.]
 
Amendment to Advisory Agreement


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first above written.




 
LIGHTSTONE VALUE PLUS REAL ESTATE
 
INVESTMENT TRUST, INC.
     
By:
  
   
Name: David Lichtenstein
   
Title: Chief Executive Officer
     
LIGHTSTONE VALUE PLUS REIT LP
     
By:
Lightstone Value Plus Real Estate Investment
   
Trust, its General Partner
         
By:
  
     
Name: David Lichtenstein
     
Title: Chief Executive Officer
     
LIGHTSTONE VALUE PLUS REIT LLC
     
By:
   
   
Name: David Lichtenstein
   
Title: Authorized Person



Amendment to Advisory Agreement
 

--------------------------------------------------------------------------------


 